   Case: 4:20-cv-01592-PAB Doc #: 3 Filed: 08/18/20 1 of 2. PageID #: 20




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 David Carl Letner,                              Case No. 4:20 cv 1592

                               Petitioner,
                -vs-                             JUDGE PAMELA A. BARKER


 Mark Williams Warden,                           MEMORANDUM OPINION AND
                                                 ORDER

                               Respondent.



       Pro se Petitioner David Carl Letner, a federal inmate incarcerated at FCI Elkton (“Elkton”),

has filed a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241. (Doc. No. 1.) He seeks

release to home confinement on the basis of COVID-19 circumstances in the prison. He indicates he

is 67 years old, has COPD, and contracted COVID-19 after chronic care inmates at Elkton were

ordered quarantined by court order. He contends the facility is unable to provide him a safe and

healthy environment to recover in light of his chronic condition. (Id. at 7-8, ¶13.) He also seeks

damages.

       Petitioner indicates on the face of his Petition that he has “recourse” in connection with his

complaints by way of a pending case before Judge Gwin. (See Doc. No. 1 at 4, ¶8 (b).) In fact, he

has been identified as a member a subclass of medically-vulnerable inmates at Elkton seeking release

to home confinement, or other alternative confinement, on the basis of COVID-19 circumstances in

Wilson, et al. v. Williams, et al., No. 4: 20 CV 00794 (N.D. Ohio) (see Doc. # 35-1).

       Federal district courts must conduct an initial review of habeas corpus petitions. See 28

U.S.C. § 2243; Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545 (6th Cir. 2011). A
   Case: 4:20-cv-01592-PAB Doc #: 3 Filed: 08/18/20 2 of 2. PageID #: 21




court must deny a petition “if it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief” in the district court. Rule 4 of the Rules Governing § 2254 Cases

in the United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).

       Upon review, the Court finds the Petition is subject to dismissal under Rule 4. A district court

may properly dismiss a habeas corpus petition as duplicative where the petition is “essentially the

same” as a previously-filed petition. See Davis v. U.S. Parole Com'n, 870 F.2d 657, 1989 WL 25837,

* 1 (6th Cir. March 7, 1989).

       Petitioner’s present petition is duplicative of the still-pending habeas corpus petition in

Wilson, in which members of a medically-vulnerable subclass of inmates at Elkton including

Petitioner seek release to home or other confinement on the basis of their medical vulnerability and

COVID-19 circumstances, as Petitioner also seeks here. See Wilson, 2020 WL 1940882, at *6.

                                                 Conclusion

       Accordingly, Petitioner’s motion to proceed in forma pauperis (Doc. No. 2) is granted and

his Petition is dismissed without prejudice as duplicative of the previously-filed and still pending

petition in Wilson pursuant to Rule 4 of the Rules Governing Habeas Corpus Cases. The Court

further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.

       IT IS SO ORDERED.



                                                      S/ Pamela A. Barker
                                                      PAMELA A. BARKER
Date: August 18, 2020                                 U. S. DISTRICT JUDGE




                                                  2
